Citation Nr: 0317483	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  00-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable disability rating 
for left wrist limitation of motion. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for left wrist scars. 

5.  Entitlement to an initial compensable disability rating 
for numbness in fingertips of the left hand, prior to January 
8, 2002.

6.  Entitlement to an initial disability rating in excess 10 
percent for numbness in fingertips of the left hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1995 to 
December 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  A May 1999 rating decision granted the veteran service 
connection for left wrist limitation of motion, rated 
noncompensably disabling; left wrist scars, rated 10 percent 
disabling; and numbness in fingertips of the left hand, rated 
noncompensably disabling.  Thereafter, this case was 
transferred to the Regional Office in Newark, New Jersey.  

By a rating decision, dated in July 2002, the RO granted the 
veteran service connection for PTSD, rated as 30 percent 
disabling, and denied the veteran claim of entitlement to 
service connection for bilateral pes planus.  In a rating 
decision, dated in October 2002, RO increased the disability 
rating for the veteran's numbness in the fingertips of his 
left hand from noncompensable to 10 percent disabling, 
effective from January 8, 2002.  As this rating was not 
effective retroactive to the date of initial grant of service 
connection, this issue has been characterized as shown on the 
title page and remains at issue on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefit is awarded).


FINDINGS OF FACT

1.  Pes planus preexisted the veteran's entry to service and 
did not undergo any permanent increase in severity during 
service.

2.  There is no persuasive evidence that the veteran suffers 
from PTSD productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, 
circumloculatory, or stereotype speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment and abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

3.  The veteran's service-connected left wrist disorder is 
manifested by dorsiflexion to 15 degrees, pain and weakness 
in addition to limitation of motion consistent with 
compensable limitation of motion; ankylosis is not 
demonstrated.

4.  The veteran's left wrist scars are manifested by no more 
than tender and painful scarring on objective demonstration.

5.  The veteran's left wrist neurological deficit was 
manifested by decreased sensation and hypersensitivity of the 
left thenar eminence, at least for the period prior to 
January 8, 2002.

6.  The veteran's left wrist neurological deficits involved 
left wrist/finger flexors and sensory loss of digits 1 to 3 
on the palmar surface with radiating pain.



CONCLUSIONS OF LAW

1.  The veteran's preexisting pes planus was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 and Part 4, 
Diagnostic Code 9411 (2002).

3.  The criteria for an initial 10 percent disability rating 
for a left wrist disability with limitation of motion have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5212, 
5213, 5215 (2002).

4.  The criteria for an initial disability rating in excess 
of 10 percent for left wrist scars have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 
and Part 4, Diagnostic Code 7804 (prior to and since 
August 30, 2002).

5.  The criteria for an initial 10 percent disability rating 
for numbness in the fingertips of the left hand, for the 
period from January 1, 1999, to January 7, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, and Part 4, Diagnostic Code 8515 (2002).

6.  The criteria for an initial disability rating in excess 
of 10 percent for numbness in the fingertips of the left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7 and Part 4, Diagnostic Code 8515 
(2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appealed rating decisions, 
a statement of the case in July 1999 and again in October 
2002 and a supplemental statement of the case also in October 
2002.  These documents, collectively, provided notice of the 
law and governing regulations and the evidence needed to 
support the veteran's claims for the benefits sought and the 
reasons for the determination made regarding these claims.  
Additionally, he was provided letters from the RO in 
September 2001 and April 2002, which informed him of the 
provisions of the VCAA, the evidence needed to substantiate 
claims and of the evidence that VA would attempt to obtain, 
as well as evidence and information required from him.  The 
record also discloses that the VA has met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  Most notably, copies of the veteran's service 
medical records and reports of comprehensive VA examinations 
provided to him since service have been obtained and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background.

The veteran's service medical records include the veteran's 
May 1995 medical examination for service enlistment.  On this 
examination a clinical evaluation of the veteran's feet was 
significant for findings of mild asymptomatic pes planus.

Subsequent service medical records and service administrative 
records show that in September 1997 the veteran and several 
other Marines became involved in an altercation with 
approximately 75 Spanish nationals while stationed in an 
overseas location in Spain.  In this altercation the veteran 
sustained severe cuts to his left arm with resulting tendon 
and nerve damage.  This damage consisted of lacerations to 
the left second through fifth fingers of the sublimis 
tendons, including flexor carpi radialis laceration and 
partial 20 percent laceration of profundus 2 and 3 and 
additional median nerve complete laceration and additional 
transection of palmar cutaneous branch of the median nerve.  
When examined in August 1998 in connection with his 
appearance before a medical evaluation board it was noted 
that the veteran was status post surgical repair of the above 
injuries.  Physical examination at that time showed a 4 to 5-
centimeter laceration, 3 centimeters proximal to the left 
volar wrist cease.  The veteran was noted to have sensation 
testing of 2 point greater than 10 centimeter over the 4th, 
3rd, 2nd, 1st and thumb with 4/5 strength of the thenar 
musculature and 5/5 strength of the hypothenar musculature.  
The veteran demonstrated full extension and full flexion of 
the fingers and full flexion and full extension of the wrist.  
Demonstration of grip strength of the wrist demonstrated 87 
pounds on the right versus 5 pounds on the left.  An X-ray of 
the hand was within normal limits.  It was also noted that 
the veteran had achieved maximum benefits of therapy and that 
he was unable to lift greater than 5 pounds or work for 
greater than 10 to 15 minutes with the left hand due to 
weakness and pain.  It was a medical board's opinion that the 
veteran was not fit for duty within a reasonable period of 
time and that he had a permanent partial disability.

On the veteran's September 1998 medical examination for 
service separation, a clinical evaluation of the veteran's 
feet found no abnormality.

On the veteran's initial post service VA examination in 
February 1999 the veteran was noted on general medical 
examination to have tendon and left wrist damage with 
resulting tendon and nerve repair with current numbness and 
difficulty with use of hand.  On physical examination the 
veteran was noted to be right hand dominant.  Neurological 
examination was within normal limits.  On orthopedic 
examination it was noted that the veteran had been medically 
discharged in December 1998 and since his discharge has not 
sought medical attention.  The veteran complained on this 
examination of numbness of the fingertips as well as pain 
with activity in the left wrist.  He said he had difficulty 
using his left hand and that lifting and twisting were 
precipitating factors.  On physical examination of the left 
wrist a zigzag scar was noted.  The veteran had passive-
active range of motion limited to extension to 30 degrees.  
Painful motion was noted at the end of the range.  The 
veteran was also found to have left wrist pain with decreased 
left wrist muscle power in extension to full range, flexion 
to full range, as well as, lack of endurance.  Left wrist 
painful motion and weakness was noted.  The veteran's forearm 
was noted to be within normal limits bilaterally but no 
resistance was noted on the left.  Dorsiflexion of the wrist 
on the right was 0 to 70 degrees and on the left 0 to 30 
degrees.  Palmar flexion was 0 to 80 degrees, bilaterally; 
radial deviation was 0 to 20 degrees, bilaterally; and ulnar 
deviation was 0 to 45 degrees, bilaterally.  Status post left 
wrist laceration injury and flexor tendon repair was the 
diagnosis.

On hand, thumb, and finger examination in February 1999 the 
veteran was noted to have some left palmar atrophy.  There 
was also limited approximation of all digits on the left hand 
to the palm actively secondary to pain.  The veteran was also 
noted to have weak left hand grip grasping objects.  There 
was some left hand palmar atrophy, hypersensitivity at the 
left thenar eminence and decreased sensation at the left 
pinky.  Passive/active range of motion was noted to be 
limited on the left wrist with extension to 30 degrees.

A private physician, O. A. Lindefgeld, M.D., noted in a memo 
dated May 2000 that he had reviewed the veteran's claims file 
and concluded that the veteran's medical records indicated 
that he had service-connected left wrist injury residuals 
involving moderate limitation of motion.  Dr. Lindefgeld also 
noted that the veteran's records indicated that he suffered 
from painful scar, palmar atrophy, indicative of mild median 
nerve paralysis, and numbness of tips of the fingers, 
indicating moderate neuritis of the median nerve.

On a VA psychiatric examination in April 2002 the veteran 
reported that he was assaulted by a crowd of people in Spain 
and suffered a severe injury to his left wrist.  The veteran 
said he has never received any regular psychiatric treatment 
in the past.  He reported nightmares and flashbacks as well 
as hypervigilance.  He said that he startles easily and is 
depressed with diminished interests, feelings of 
worthlessness, poor energy, and poor concentration.  The 
veteran also reported that he is currently working in a 
veterans organization for the last 1 to 1 1/2 years but has 
difficulty at work, noting that he gets irritable with 
people.  He further stated that he had recently broken up 
with his girlfriend because of his irritability.  He also 
reported that he lives with his parents and does not have any 
friends.  On mental status examination the veteran was 
dressed casually and was cooperative.  His mood was depressed 
and his affect was blunted.  His speech was normal and there 
were no perceptual problems.  His thought processes and 
thought content were normal.  There were no suicidal or 
homicidal ideations and the veteran was oriented to person, 
place and time.  His memory was 2 out of 3.  He was unable to 
do serial 7's.  His insight and judgment were fair.  His 
impulse control was also fair.  The veteran said that he 
spent most of his time at home and does "nothing."  He added 
that while he works as a service officer at a veterans 
organization he has difficulty getting along with others to 
include veterans.  The examiner concluded as a summary of 
findings that the veteran was quite isolative.  Post 
traumatic stress disorder and adjustment disorder with 
depressed mood were the Axis I diagnoses.  The veteran's 
Global Assessment of Functioning (GAF) score was 40.  The 
examiner commented that the veteran had problems at work and 
is quite isolative.  He noted the veteran is working and that 
he is considered competent.

On VA examination in January 2002 the veteran was noted to 
have a history of a left wrist laceration injury in 1997 
resulting in tendon and medial nerve surgical repair followed 
by a few months of therapy.  The veteran said that he avoids 
lifting with his left hand and has pain, stiffness and 
swelling intermittently in his left wrist.  On physical 
examination the veteran's left wrist was noted to have 
angulated healed postoperative scars, volarly.  
Passive/active range of motion was limited with left wrist 
extension to 15 degrees.  It was additionally noted that the 
veteran's left wrist was limited by pain, weakness and lack 
of endurance.  There was mild edema at the left wrist scars.  
The veteran was noted to have decreased left handgrip to 3/5 
and tenderness at the left wrist scars.  There was guarding 
of movement with left wrist extension.  The veteran was found 
to have positive Tinnel's sign of the left wrist.  Left wrist 
flexors were 4 plus/5.  Finger flexors were 5 minus/5.  Power 
was otherwise 5/5.  Touch and pinprick was decreased in the 
left digits numbers 1, 2, 3 and in palmar aspect.  

On VA feet examination in August 2002 the veteran described 
having pain in the ball of his foot and also in the Achilles 
tendon area.  On physical examination the veteran was noted 
to have a tight Achilles tendon that was painful on 
palpation.  When the veteran stood in the stance cycle, there 
was severe lateral deviation of the hallux, bilaterally.  
There was also a significant decrease in the medial 
longitudinal arch with no significant bulging of the medial 
malleolus.  When the veteran stood the veteran's heels showed 
a valgus deformity of 2 degrees bilaterally.  There was mild 
bowing in he Achilles tendon, which the examiner stated was 
correctible by the correct type of orthotics.  There was pain 
on palpation of the Achilles tendon as well as pain on 
palpation to the right medial longitudinal arch.  It was 
noted that when the veteran stood on arches that were made 
for him in 2001 the arches were not supporting the deformity 
of flat feet.  Bilateral weightbearing X-rays were noted to 
show a significant decrease in the medial longitudinal arch, 
an increased talar declination and a decrease in the 
calcaneal inclination on both lateral views.  The examiner 
stated that there was significant with a pes planus 
deformity.  Bilateral moderate pes planus deformity and 
Achilles tendinitis bilaterally were diagnosed.

Analysis.

I.  Service Connection for Bilateral Pes Planus.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran, who served during a period of war, is presumed to 
be in sound condition except for defects, infirmities or 
disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermitting flare-ups of a preexisting injury 
or disease or not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted with 
symptoms has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

On the veteran's medical examination for service entrance in 
May 1995 the veteran was noted on clinical evaluation of his 
feet to have mild asymptomatic pes planus.  Service medical 
records to include a report of the veteran's September 1998 
medical examination for service separation are otherwise 
negative for any diagnosis, complaints or abnormal findings 
pertaining to the veteran's feet.

Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence of 
the existence of bilateral pes planus prior to service 
entrance.  With regard to aggravation, see 38 C.F.R. 
§ 3.306(a), there's no medical evidence of any increase in 
the severity of the veteran's bilateral pes planus in 
service.

When examined by VA in February 1999 there were no clinical 
findings referable to flat feet to include any notation that 
the veteran had this disorder.  In fact no complaints 
pertaining to the veteran's feet are even noted in the 
examination report.  Although the veteran contends that his 
bilateral pes planus was aggravated during service, he has 
neither submitted nor identified evidence supporting his 
contention.  In sum, the lack of probative medical evidence 
in the veteran's chronological service medical records and 
the post service medical examinations provided by VA 
immediately subsequent to service supports the conclusion 
there was no increase in severity of the veteran's bilateral 
pes planus during his period of service.

II.  Initial Disability Ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App. at 126.

A.  PTSD.

The veteran's service-connected PTSD is and has been since 
July 2001 rated as 30 percent disabling under Diagnostic Code 
9411 of VA's Schedule for Rating Disabilities.  Under 
Diagnostic Code 9411, a 30 percent rating for PTSD is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often) chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing or 
maintaining effective work and social relations.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  Suicidal ideations; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spacial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish or maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411.

The veteran was assigned a GAF score of 40 on VA medical 
examination in April 2002.  The GAF scale considers 
psychological, social and occupational function on a 
hypothetical continuance of mental illness.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-IV), 46-47 (1994).  A GAF 
score of 31 to 40 indicates the examinee has some impairment 
in reality testing or communications or major impairment in 
several areas, such as work or school.  A GAF score of 41 to 
50 indicates that the examinee has serious symptoms of a 
serious impairment in social, occupational or school function 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.

While the veteran has maintained that he experiences problems 
at his place of work, is bereft of friends, and that he gets 
irritable with people, the veteran has nevertheless been 
able, despite these assertions, to maintain employment for an 
extended period of time.  VA mental status examination in 
April 2002 demonstrates no indication that the veteran, other 
than exhibiting a depressed mood and blunted affect, 
manifests impaired communications or other symptoms 
suggestive of significant occupational and social impairment.  
His judgment, thinking and family relations were essentially 
shown to be unimpaired.

Here we observe that the evidence does not indicate in any 
way that the veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability or productivity 
due to such symptoms as circumstantial, circumlocutory or 
stereotype speech, panic attacks, more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, and abstract 
thinking, disturbances of mood. 

To the extent that the veteran has difficulty in establishing 
and maintaining effective work and social relationships as 
well as problems with mood and a blunted affect, such 
difficulties are not shown to require the necessity of 
regular psychiatric treatment or to have resulted in 
occupational and social impairment beyond that contemplated 
by the 30 percent disability currently in effect.

The Board observes that in addition to the veteran's service-
connected PTSD the veteran was also diagnosed on VA 
examination in April 2002 to suffer from a separately 
diagnosed adjustment disorder with depressed mood.  Unless 
symptoms of service-connected disability can be separated 
from the symptoms of nonservice-connected disability, the 
overall symptomatology must be attributed to the service-
connected disorder under Mittlieder v. West, 11 Vet. App. 
181, 182 (1998) (citing 38 C.F.R. § 3.102).  As the symptoms 
of psychiatric illness cannot be readily separated in this 
case, the Board has considered the overall symptomatology 
associated with the veteran's psychiatric impairment in 
reaching its determination in this case.

Additionally, the Board has reviewed the entire record and 
finds that the 30 percent evaluation reflects the most 
disabling the veteran's PTSD has been at any time since the 
grant of service connection.  Thus, the Board has concluded 
that a staged rating is not warranted.  Fenderson, Id.

B.  Left Wrist Limitation of Motion.

The Board notes that the most recent clinical examinations 
reveal that the veteran has less than full range of motion of 
the left wrist.  Under Diagnostic Code 5215, the maximum 
evaluation possible for limitation of motion of either wrist, 
involving dorsiflexion or plantar flexion is 10 percent.  A 
10 percent disability is warranted when dorsiflexion is less 
than 15 degrees.  In this case, the veteran is shown to have 
dorsiflexion of the left wrist limited to 30 degrees on VA 
examination in February 1999 and to 15 degrees on VA 
examination in January 2002.  The veteran has also 
demonstrated objective manifestations of pain and weakness.

With regard to the veteran's left wrist pain and weakness, 
while disability due to limitation of motion of the left 
wrist would not be compensable under Diagnostic Code 5215, 
the Board must address whether the veteran's left wrist 
disability warrants additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of the joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the evidence supports a finding that the 
veteran warrants a 10 percent evaluation for his left wrist 
functional disability under Diagnostic Code 5215.  Here, 
while there was no objective evidence of compensable 
limitation of motion of the left wrist, that is dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm, the Board in assigning a 10 percent rating under 
Diagnostic Code 5215, is, in effect, applying the principles 
of DeLuca by granting a compensable rating based on 
limitation of function due to pain and weakness.

The veteran is entitled to an increased 20 percent evaluation 
for disability of his minor extremity if favorable ankylosis 
and 20 degrees to 30 degrees dorsiflexion is shown.  However, 
the veteran's left wrist is not shown to be ankylosed.  He 
demonstrates both dorsiflexion and plantar flexion, although 
dorsiflexion is, as noted above, significantly limited.

While a higher evaluation, in excess of 10 percent, is also 
possible if the veteran's left wrist injury residual 
demonstrates nonunion of the radius under Diagnostic Code 
5212 or limitation of motion or pronation of the forearm if 
motion is lost beyond the last arch and the hand has not 
approached full pronation under Diagnostic Code 5213, this is 
not the case here.  The left wrist is not shown to involve 
impairment to the bony structure and on VA examination there 
has been no indications of any functional restrictions 
involving pronation and/or supination of the forearm.  
Consequently, an evaluation of 20 percent under Diagnostic 
Code 5212 or 5213 is not for application.  In essence, the 
veteran's left arm functional limitations have not at any 
time since the grant of service connection been more 
disabling than the assigned 10 percent rating currently 
awarded by the Board.  Thus, the Board has concluded that a 
staged rating is not warranted for this disorder.

C.  Left Wrist Scars.

The RO has evaluate the veteran's service-connected left 
wrist scars based upon the diagnostic code which rates 
impairment resulting from superficial scars that are tender 
and painful on objective demonstration.  According to this 
diagnostic code, evidence of such symptomatology warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. Part 
4, Diagnostic Code 7804, effective prior to August 30, 2002.

The regulation for the evaluation of skin conditions were 
revised August 30, 2002, 67 Fed. Reg. 49590-49599 (July 31, 
2000).  The veteran was advised of the new rating criteria in 
a supplemental statement of the case furnished to him and his 
representative in August 2002.  Where a law and regulations 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Here the Board concludes the new version of the regulation 
does not effectively change the rating criteria applicable to 
the veteran's scars.  Under the revised rating criteria, 
effective August 30, 2002, Diagnostic Code 7804 provides that 
a 10 percent evaluation is warranted for scars, superficial, 
painful on examination.  Thus, the criteria under which the 
veteran's service-connected disability is evaluated were 
essentially unaffected by the VA revision and contains no 
substantial difference that would apply to the disability 
demonstrated in this case.

The veteran's VA examination in February 1999 did demonstrate 
tenderness at the site of the veteran's service-connected 
left wrist scar.  Tenderness and mild edema involving the 
left wrist scar were also noted in January 2002.  The current 
10 percent rating is the highest rating allowable under 
Diagnostic Code 7804 and thus a higher rating for the 
service-connected left wrist scars under this code is not 
available.

The rating schedule also provides a compensable (10 percent) 
rating for superficial scarring when it is poorly nourished 
with repeated ulceration or increased ratings for limitation 
of functioning of the part affected.  Diagnostic Codes 7803, 
7805, respectively.  The scar is not shown to ulcerative and 
the veteran is currently receiving a separate evaluation for 
limitation of function of the wrist and thus a separate 
evaluation under Diagnostic Code 7805 is not appropriate.  
See 38 C.F.R. § 4.14 (2002).  (Evaluation of the same 
manifestations under different diagnoses is to be avoided.)

Based upon the foregoing, the Board finds that the veteran's 
left wrist scar does not merit a schedular evaluation in 
excess of 10 percent at any time since the grant of service 
connection.  See Fenderson, Id.

D.  Numbness of the Fingertips.

The veteran's service-connected left wrist injury residuals 
involving neurological deficits are evaluated under 
Diagnostic Code 8515.  Diagnostic Code 8515 provides for 
evaluation for disability involving the medial nerve.

Under this diagnostic code, complete paralysis affecting the 
minor extremity is rated 50 percent disabling.  

Compete paralysis may be manifested by the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb and the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with tropic disturbances.  

Incomplete, severe paralysis warrants assignment of a 40 
percent evaluation for the minor extremity.  A 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the median nerve of the minor extremity.  A 10 percent 
evaluation is assigned for mild incomplete paralysis of the 
median nerve of the major or minor extremity.  38 C.F.R. Part 
4, Diagnostic Code 8515.  When involvement is wholly sensory, 
the rating should be mild, or at the most moderate.  See note 
under diseases of the peripheral nerves, 38 C.F.R. 
§ 4.124(a).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor functioning, tropic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Prior to January 8, 2002, the evidence shows that the 
neurological deficits resulting from the veteran's service-
connected left wrist injury as noted on VA examination in 
February 1999 consisted of some palmar atrophy and 
hypersensitivity at the left thenar eminence with decreased 
sensation at the left pinky.  The veteran was also noted to 
have limited approximation of all digits on the left hand to 
the palm secondary to pain.  In essence his neurological 
deficits involved left hand weakness, mild atrophy, 
hypersensitivity and decreased sensation to a degree.  

The Board finds that these clinical findings are commensurate 
with mild incomplete paralysis and warrant a 10 percent 
disability rating, but no more.

The Board finds that the objective clinical evidence shows no 
more than mild impairment associated with the left wrist 
median nerve injury.  As noted pertinent findings consist 
primarily of sensory loss involving most recently digits 1 to 
3 and slightly decreased wrist and finger flexors as well as 
a positive Tinnel's sign and some palmar atrophy.  The 
evidence does not show muscle wasting, significant atrophy or 
other neurological deficits indicative of more than mild 
incomplete paralysis of the median nerve.  Accordingly, an 
initial disability rating in excess of 10 percent for the 
veteran's service-connected left wrist neurological 
impairment at any time since the grant of service connection 
is not warranted.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder is denied.

Entitlement to an initial 10 disability rating for left wrist 
limitation of motion is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for left wrist scars is denied.

Entitlement to an initial 10 disability rating for numbness 
in the fingertips of the left hand, for the period from 
January 1, 1999, to January 7, 2002, is granted, subject to 
the provisions governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for numbness in fingertips of the left hand is 
denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

